DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 18 recites the limitation “where the nickel forms greater than or equal to 60% of the powder.” It is unclear whether the 60% refers to wt. % or atomic percentage %. In light of the specification, the examiner believes that Applicant intends the 60% of nickel to refer to a wt. % [0053] and the claim will be interpreted as such for the purposes of prosecution.
Claims 14-17 are rejected by virtue of their dependence on claim 13.
Claims 19-20 are rejected by virtue of their dependence on claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 20080318131 A1), as evidenced by Wawrzynczyk et al. (Nanoscale, 2012, 4, 6959-6951) (references herein made with respect to NPL document attached).

Regarding claim 1, Watanabe discloses a method of producing a cathode active material [0016]. The method includes a first step of dispersing composite oxide particles comprised of lithium and cobalt [0042] in a solvent system primarily containing basic water and adding compounds of Ni and Mn to precipitate a hydroxide containing Ni and Mn [0059]. Next, a hydroxide containing at last one lanthanoid is added to the aqueous solution to precipitate the hydroxide [0059]. The lanthanoid compound used in the hydroxide includes neodymium compounds, such as neodymium iodide [0067].
In the next step, the composite oxide particles, with the Ni, Mn, and lanthanoid(s), are separated from the solvent system primarily containing water and heat-treated to dehydrate the hydroxide. Then, a baking step is performed at a temperature between 300⁰C and 1000⁰C to form the  [0082]. 
Watanabe therefore reads on the claim limitation “A method, comprising: dissolving a dopant salt (neodymium iodide) in water, the dopant salt comprising one or more metals having ionic radii greater than 60 picometers; forming a mixture of a nickel, manganese, and cobalt oxide (NMC) powder with the dopant salt in the water; and heating the mixture to form a cathode material” because neodymium (Nd) has an ionic radius of 124.9 picometers, as evidenced by Wawrzynczyk (pg. 6960, left col, para. 2).

Claim(s) 2-3, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 20080318131 A1), as evidenced by Wawrzynczyk et al. (Nanoscale, 2012, 4, 6959-6951) (references herein made with respect to NPL document attached) as applied to claim 1 above and further evidenced by Breviglieri et al. (Thermochimica Acta 356 (2000) 79-84) (references herein made with respect to NPL document attached).

Regarding claim 2, Watanabe meets the claim limitations of the method according to claim 1 as set forth above. Watanabe further reads on the claim limitation “wherein the one or more metals are neodymium (Nd).”

Regarding claim 3, Watanabe meets the claim limitations of the method according to claim 1 as set forth above. Watanabe accordingly reads on the claim limitation “wherein the ionic radius of each of the one or more metals is 1.5 times greater than an ionic radius of nickel” because nickel has an ionic radius of 69 picometers, as evidenced by Breviglieri (Table 4), which means Nd has an ionic radius of at least 1.5 times greater than Ni.

Regarding claim 9, Watanabe meets the claim limitations of the method according to claim 1 as set forth above. Watanabe further teaches wherein the lanthanoid is preferably present in an amount between .02 parts by weight to 2.0 parts by weight with respect to 100 parts by weight of the cathode active material, corresponding with the claimed NMC powder. Watanabe therefore reads on the claim limitation “wherein the dopant salt is dissolved into the water at an amount between 0.01 to 15 wt. % of the NMC powder” because the range disclosed by Watanabe encompasses the range disclosed by Watanabe.

Regarding claim 12, Watanabe meets the claim limitations of the method according to claim 1 as set forth above. Watanabe further discloses wherein the drying step of the lanthanoid and LiNMC material occurs at 120⁰C and is followed by a baking step at 950⁰C [0138]. Watanabe accordingly reads on the claim limitation “wherein the heating the mixture includes heating the mixture to a temperature between 100⁰C to 950⁰C.”

Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsumi et al. (WO 2011052607 A1) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Tatsumi discloses a process for producing a lithium composite oxide comprised of cobalt, nickel, and manganese (Abstract). In one embodiment, Tatsumi teaches an aqueous solution in which nickel sulfate, cobalt sulfate, and manganese sulfate are stirred, washed, and dried to form a composite hydroxide powder [0042]. Lithium hydroxide powder is then added to the composite powder and calcined to form a lithium composite oxide [0043]. Tatsumi further teaches that a zirconium aqueous solution is obtained by adding water to zirconium ammonium carbonate aqueous solution. The lithium composite oxide is then added to the aqueous solution and stirred, filtered, and heated to obtain a positive electrode material [0044]. Tatsumi therefore reads on the claim limitation “A method, comprising:
	dissolving a dopant salt (zirconium ammonium carbonate) in water comprising one or more metals having ionic radii greater than 60 picometers (zirconium);
	forming a mixture of a nickel, manganese, and cobalt oxide (NMC) powder (lithium composite oxide powder formed with nickel, manganese, and cobalt) with the dopant salt in the water; and
	heating the mixture to form a cathode material.”

Regarding claim 2, Tatsumi meets the claim limitations of the method according to claim 1 as set forth above. Tatsumi further meets the claim limitation “wherein the one or metals are zirconium (Zr).”

Regarding claim 12, Tatsumi meets the claim limitations of the method according to claim 1 as set forth above. Tatsumi further discloses wherein the mixture is subject to a heating step at 120⁰C for 5 hours and then at 800⁰C for 5 hours. Tatsumi therefore reads on the claim limitation “wherein the heating the mixture includes heating the mixture to a temperature between 100⁰C to 950⁰C.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20080318131 A1).

Regarding claim 5, Watanabe meets the claim limitations of the method according to claim 1 as set forth above. Watanabe further discloses where a suitable lanthanoid compound is neodymium iodide [0067].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lanthanoid compound provided in the method of Watanabe such that it was neodymium nitrate, as taught by Watanabe, with a reasonable expectation of success. It is within the ambit of one of ordinary skill in the art to select a known substance based on its suitability for its intended purpose. See MPEP 2144.07. 
Modified Watanabe therefore reads on the claim limitation “wherein the dopant salt is NdI3” because neodymium iodide is NdI3.

Regarding claim 6, Watanabe meets the claim limitations of the method according to claim 1 as set forth above. Watanabe further discloses where another suitable lanthanoid compound is neodymium nitrate [0067].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lanthanoid compound provided in the method of Watanabe such that it was neodymium nitrate, as taught by Watanabe, with a reasonable expectation of success. It is within the ambit of one of ordinary skill in the art to select a known substance based on its suitability for its intended purpose. See MPEP 2144.07. 
Modified Watanabe therefore reads on the claim limitation “wherein the dopant salt is Nd(NO3)3” because neodymium nitrate is Nd(NO3)3.

Regarding claim 10, Watanabe meets the claim limitations of the method according to claim 1 as set forth above. Watanabe further teaches wherein the lanthanoid is preferably present in an amount between .02 parts by weight to 2.0 parts by weight with respect to 100 parts by weight of the cathode active material, corresponding with the claimed NMC powder. Watanabe therefore renders obvious the claim limitation “wherein the dopant salt is dissolved into the water at an amount equal to 3 wt. % of the NMC powder” because 2 wt.% is close to 3 wt.%. While not overlapping, it is the examiner’s position that the ranges are sufficiently close to establish a prima facie case of obviousness. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I).

Regarding claim 11, Watanabe meets the claim limitations of the method according to claim 1 as set forth above. Watanabe further discloses wherein the drying step of the lanthanoid and LiNMC material occurs at 120⁰C and is followed by a baking step at 950⁰C [0138].
Watanabe therefore renders obvious the claim limitation ““wherein the heating the mixture includes heating the mixture to a pre-sinter temperature and a sinter temperature, where the pre-sinter temperature is less than the sinter-temperature, where the pre-sinter is between 150⁰C to 900⁰C, and where the sinter temperature is between 300⁰C to 950⁰C” because the pre-sinter temperature disclosed by Watanabe, 120⁰C, is close to the range claimed. While not overlapping, it is the examiner’s position that the prior art example and the claimed range are sufficiently close to establish a prima facie case of obviousness. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I).

Claims 4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20080318131 A1) in view of Kawakita et al. (US 20170338486 A1).

Regarding claim 4, Watanabe meets the claim limitations of the method according to claim 3 as set forth above. Watanabe further teaches wherein the ratio of Ni to Mn should ne 100:0 to 40:60 because if Mn exceeds the ratio, the ability of absorbing lithium Li is deteriorated. Watanabe fails to discloses wherein the cathode material comprises greater than or equal to 60% nickel.
Kawakita teaches a method for producing a positive active material comprised of a primary particles of a lithium-containing nickel cobalt manganese composite oxide and a rare earth metal as secondary particles on the surface of the primary particles [0009]. Kawakita further teaches that the amount of nickel contained in the composite oxide is preferably greater than 80 mol% with respect to Mn and Co to increase the capacity of the positive electrode and the occurrence of a proton-exchange reaction at the interfaces between the primary particles of the lithium composite oxide [0036].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amount of nickel provided in the method of Watanabe such that it is greater than 80 mol% with respect to Mn and Co with a reasonable expectation of success in improving the capacity of the positive electrode and the occurrences of a proton-exchange reaction at the interfaces between the composite oxide and the rare earth metal, as taught by Kawakita.
Modified Watanabe therefore reads on the claim limitation “wherein the cathode material comprises greater than or equal to 60% nickel” because a mol% of greater than 80% Ni would result in greater than 60 wt. % Ni with respect to the overall cathode material.

Regarding claim 18, Watanabe discloses a cathode material for a lithium ion battery comprised of nickel, cobalt, and a manganese powder [0140], a lanthanoid metal, i.e. neodymium, doped into the powder via water [0138]. Additionally, the lanthanoid dopant is present as a surface layer distributed across the surface of the coating layer to cover irregularities on the surface [0038]. 
Watanabe further teaches wherein the ratio of Ni to Mn should ne 100:0 to 40:60 because if Mn exceeds the ratio, the ability of absorbing lithium Li is deteriorated. Watanabe fails to discloses wherein the cathode material comprises greater than or equal to 60% nickel.
Kawakita teaches a method for producing a positive active material comprised of a primary particles of a lithium-containing nickel cobalt manganese composite oxide and a rare earth metal as secondary particles on the surface of the primary particles [0009]. Kawakita further teaches that the amount of nickel contained in the composite oxide is preferably greater than 80 mol% with respect to Mn and Co to increase the capacity of the positive electrode and the occurrence of a proton-exchange reaction at the interfaces between the primary particles of the lithium composite oxide [0036].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amount of nickel provided in the method of Watanabe such that it is greater than 80 mol% with respect to Mn and Co with a reasonable expectation of success in improving the capacity of the positive electrode and the occurrences of a proton-exchange reaction at the interfaces between the composite oxide and the rare earth metal, as taught by Kawakita.
Modified Watanabe therefore reads on the claim limitation “where nickel forms greater than or equal to 60% of the powder (the cathode material)” because a mol% of greater than 80% Ni would result in greater than 60 wt. % Ni with respect to the overall cathode material.
Modified Watanabe therefore reads on the claim limitation “A cathode material for a lithium ion battery, the cathode material comprising: a nickel, cobalt, and manganese powder, where nickel forms greater than or equal to 60% of the powder; and a metal comprising an atomic radius greater than 60 picometers, where the metal is doped into the powder via water, wherein a secondary phase of the metal is arranged on surfaces of the cathode material.”

Regarding claim 19, Modified Watanabe meets the claim limitations of the cathode material according to claim 18 as set forth above. Modified Watanabe accordingly reads on the claim limitation “wherein the secondary phase is uniformly arranged on the surfaces of the cathode material” because the surface layer is disposed across the coating layer of the cathode material.

Regarding claim 20, Modified Watanabe meets the claim limitations of the cathode material according to claim 18 as set forth above. Modified Watanabe accordingly reads on the claim limitation “wherein the metal is Nd.”

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20080318131 A1) in view of Jun et al. (KR 20170067082 A) (references herein made with respect to English Machine Translation attached).

Regarding claims 7 and 8, Watanabe meets the claim limitations of the method according to claim 1 as set forth above. Watanabe further discloses where the lanthanoid compounds may include lanthanum La, cerium Ce, praseodymium Pr, neodymium Nd, promethium Pm, samarium Sm, europium Eu, gadolinium Gd, terbium Tb, dysprosium Dy, holmium Ho, erbium Er, thulium Tm, ytterbium Yb and lutetium Lu [0040]. Watanabe does not include yttrium salts in the list of acceptable dopants. It is common knowledge in the art however that yttrium is considered to be a rare earth element with the other lanthanoids and has similar properties.

Jun teaches a cathode active material, a lithium nickel manganese cobalt composite oxide, that uses an yttrium dopant to improve the discharge capacity of the active material [0110]. Jun teaches acceptable yttrium precursor include yttrium nitrate and yttrium acetate [0049]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the lanthanoid compound provided in the method of Watanabe such that it was yttrium nitrate or yttrium acetate, as taught by Jun, with a reasonable expectation of success. It is within the ambit of one of ordinary skill in the art to select a known substance based on its suitability for its intended purpose. See MPEP 2144.07. 
Regarding claim 7, Modified Watanabe therefore reads on the claim limitation “wherein the dopant salt is Y(NO3)3.”
Regarding claim 8, Modified Watanabe therefore reads on the claim limitation “wherein the dopant salt is Y(CH2COOH)3.”

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al. (WO 2011052607 A1) (references herein made with respect to English Machine Translation attached).

Regarding claim 9, Tatsumi meets the claim limitations of the method according to claim 1 as set forth above. Tatsumi additionally teaches wherein the zirconium aqueous solution brought into contact with the lithium composite oxide is preferably present in a mass ratio of 1 to 20 with respect to the lithium composite oxide [0029]. Tatsumi teaches that when the zirconium is present in this ratio, the lithium composite oxide can be sufficiently brought into contact with the zirconium aqueous solution and the alkali compound can be sufficiently removed. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method Tatsumi such that the mass ratio of the zirconium aqueous solution is in a 1 to 20 mass ratio with the lithium composite oxide, as taught by Tatsumi, with a reasonable expectation of success in sufficiently removed the free alkali compounds. Modified Tatsumi therefore reads on the claim limitation “wherein the dopant salt is dissolved into the water at an amount between 0.01 to 15 wt. % of the NMC powder” because a 1 in 20 ratio is equivalent to 5 wt. %.

Regarding claim 10, Tatsumi meets the claim limitations of the method according to claim 1 as set forth above. Tatsumi additionally teaches wherein the zirconium aqueous solution brought into contact with the lithium composite oxide is preferably present in a mass ratio of 1 to 20 with respect to the lithium composite oxide [0029]. Tatsumi teaches that when the zirconium is present in this ratio, the lithium composite oxide can be sufficiently brought into contact with the zirconium aqueous solution and the alkali compound can be sufficiently removed. Tatsumi therefore recognizes wherein the mass ratio of the zirconium aqueous solution to the lithium composite oxide is a result effective variable in which the result is the degree to which the free alkali compound is removed. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date to optimize the amount of zirconium solution with respect to the mass of the lithium composite oxide such that the amount was 3 wt. % of the lithium composite oxide as a matter of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The Courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).Modified Tatsumi therefore reads on the claim limitation “wherein the dopant salt is dissolved into the water at an amount equal to 3 wt. % of the NMC powder.”

Regarding claim 11, Tatsumi meets the claim limitations of the method according to claim 1 as set forth above. Tatsumi further discloses wherein the mixture is subject to a heating step at 120⁰C for 5 hours and then at 800⁰C for 5 hours. Tatsumi therefore reads on the claim limitation “wherein the heating the mixture includes heating the mixture to a pre-sinter temperature and a sinter temperature, where the pre-sinter temperature is less than the sinter-temperature, where the pre-sinter is between 150⁰C to 900⁰C, and where the sinter temperature is between 300⁰C to 950⁰C” because the pre-sinter temperature disclosed by Tatsumi, 120⁰C, is sufficiently close to the range claimed. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I).

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al. (WO 2011052607 A1) (references herein made with respect to English Machine Translation attached) in view of Tan et al. (US 20170317344 A1).

Regarding claim 13, Tatsumi discloses a process for producing a lithium composite oxide comprised of cobalt, nickel, and manganese (Abstract). In one embodiment, Tatsumi teaches an aqueous solution in which nickel sulfate, cobalt sulfate, and manganese sulfate are stirred to form a coprecipitate, washed, and dried to form a composite hydroxide powder [0042]. Lithium hydroxide powder is then added to the composite powder and calcined to form a lithium composite oxide [0043]. The lithium composite oxide is additionally subjected to a pulverizing, i.e. grinding, step prior to sintering to form the powder having a specific surface area of 0.29 m2/g and an average particle diameter of 14 µm [0043]. Tatsumi further teaches that a zirconium aqueous solution is obtained by adding water to zirconium ammonium carbonate aqueous solution. The lithium composite oxide is then added to the aqueous solution and stirred, filtered, heated at a low temperature, and sintered at a high temperature to obtain a positive electrode material [0044]. The resulting material has a specific surface area of 0.25 m2/g and an average particle diameter of 15.3 µm [0044].
Tatsumi fails to disclose wherein the mixture of a dopant salt and NMC powder are subject to a grinding step following the drying step.
Tan teaches a method for producing a nickel lithium positive electrode material for a secondary battery (Abstract). Tan further teaches that the process includes synthesizing a precursor by co-precipitation, washing and drying the precursor, grinding the precursor, and finally calcining the precursor to form a cathode material [0019].
It would therefore be obvious to one of ordinary skill in the art to modify the method of Tatsumi such that the dried mixture was subject to a grinding step, as taught by Tatsumi with respect to the preparation of the lithium composite oxide powder and taught by Tan, with a reasonable expectation of success in producing a suitable cathode material. It is obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way. See MPEP 2143(I)(C).
Tatsumi further teaches that in forming the composite hydroxide, the nickel, cobalt, and manganese are mixed in a ratio of 6:2:2, respectively [0042]. Further compositional additions to the composite hydroxide reduce the mass percentage of the nickel with respect to the total cathode material. Further compositional additions to the composite hydroxide reduce the mass percentage of the nickel with respect to the total cathode material. However, Modified Tatsumi reads on the claim limitation “wherein the cathode material comprises greater than or equal to 60% nickel” because the mass percentage of the nickel is close to 60% and the Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I).
Modified Tatsumi therefore reads on the claim limitation “A method for forming a cathode material comprising greater than or equal to 60% nickel, the method comprising:
dissolving a dopant salt in water, where the dopant salt comprises a metal having an atomic radius greater than 60 picometers; 
forming a mixture comprising an NMC powder and the dopant salt in the water; 
heating a suspension of the mixture until dry; 
grinding the dry suspension; and 
sintering the ground, dry suspension.”

Regarding claim 14, Modified Tatsumi meets the claim limitations of the method according to claim 13 as set forth above. Modified Tatsumi further discloses wherein the dopant salt a zirconium ammonium carbonate aqueous solution is dissolved in water [0044]. Modified Tatsumi therefore reads on the claim limitation “wherein the dissolving the dopant salt includes dissolving the dopant salt in only the water.”

Regarding claim 15, Modified Tatsumi meets the claim limitations of the method according to claim 13 as set forth above. Tatsumi additionally teaches wherein the zirconium aqueous solution brought into contact with the lithium composite oxide is preferably present in a mass ratio of 1 to 20 with respect to the lithium composite oxide [0029]. Tatsumi teaches that when the zirconium is present in this ratio, the lithium composite oxide can be sufficiently brought into contact with the zirconium aqueous solution and the alkali compound can be sufficiently removed. Tatsumi therefore recognizes wherein the mass ratio of the zirconium aqueous solution to the lithium composite oxide is a result effective variable in which the result is the degree to which the free alkali compound is removed. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date to optimize the amount of zirconium solution with respect to the mass of the lithium composite oxide such that the amount was 3 wt. % of the lithium composite oxide as a matter of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The Courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Modified Tatsumi therefore reads on the claim limitation “wherein the dissolving the dopant salt includes dissolving the dopant salt into the water at 3 wt. % of the NMC powder, where the dopant salt is water-soluble” because zirconium ammonium carbonate is water soluble.

Regarding claim 16, Modified Tatsumi meets the claim limitations of the method according to claim 13 as set forth above. Modified Tatsumi further discloses wherein the dopant salt a zirconium ammonium carbonate aqueous solution is dissolved in water [0044]. Modified Tatsumi therefore reads on the claim limitation “wherein the dopant salt is dissolved in the water, an organic solvent, or a combination thereof.”

Regarding claim 17, Modified Tatsumi meets the claim limitations of the method according to claim 13 as set forth above. Modified Tatsumi further discloses wherein the sintering step occurs at 800⁰C [0044]. Modified Tatsumi therefore reads on the claim limitation “wherein the sintering includes heating the NMC powder and the dopant salt to a temperature between 100⁰C to 950⁰C.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728